Title: To Thomas Jefferson from William Vans Murray, [9 May 1792]
From: Murray, William Vans
To: Jefferson, Thomas


          
            Wednesday. PM. [9 May 1792]
          
          Mr. Murray presents his compliments to Mr. Jefferson and as he may not have the pleasure of seeing him this season again, he thinks the intelligence he has just received from Mr. Greene of N. York such as Mr. Jefferson might wish to know, if true.—Mr. G. gives him leave to Mention to him “That he has had very late advices from Spain by way of the Spanish Islands to this effect—that Count de Florida Blanca had been displaced to make room for d’Aranda—That war with france was inevitable—That troops were marching from all quarters of the Kingdom to the frontiers and that Fifty sail of the Line had been commissioned. Mr. G. says he may be assured the advice is authentic—That he might mention the particulars to the Secretary of State, but for particular reason to no other person.”
          Mr. Murray supposes Mr. Jefferson may probably have heard this, but as he had not heard it himself he thought it might not be amiss to give the intelligence and the authority.
          
        